Citation Nr: 9902186	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-47 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for recurrent patellar 
dislocation.


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to January 
1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, (RO) that the veteran had not submitted new 
and material evidence to reopen a claim for service 
connection for recurrent bilateral patellar dislocation.  
In a November 1996 rating decision, the RO determined that 
the veteran was not permanently and totally disabled by 
nonservice-connected disabilities.  She was notified of that 
decision in December 1996 and did not submit a notice of 
disagreement.  

In her VA Form 9 of November 1996, the veteran requested a 
Travel Board hearing.  She was advised by the RO in May 1997 
that her name had been placed on a list of persons wishing to 
have a Travel Board hearing and that unless she responded her 
name would remain in the list.  The ROs letter permitted 
designating whether a Board hearing in Washington was desired 
or whether the request for a hearing was being withdrawn.  
The veteran did not respond to the letter but in a July 1997 
VA Form 9, she indicated that she wanted a hearing before the 
Board in Washington.  In September 1997, she canceled her 
request for a Travel Board hearing and requested a 
personal hearing before a hearing officer at the RO.  She 
appeared at the RO but declined to have a hearing.  The Board 
considers this to be a withdrawal of her request for a 
hearing.  


FINDINGS OF FACT

1.  Service connection for recurrent bilateral dislocation of 
the patellae was denied by a January 1969 rating decision 
from which the veteran did not file a timely notice of 
disagreement; a Board decision of November 1976 found that 
the January 1969 rating decision had not been timely 
appealed.  

2.  The evidence received since the January 1969 rating 
decision is not so significant that it must be considered in 
order to fairly evaluate the veteran's claim.


CONCLUSIONS OF LAW

1.  The January 1969 rating decision denying service 
connection for recurrent patellar dislocation is final.  
38 U.S.C. §§  4005 (recodified at 38 U.S.C.A. § 7105 (West 
1991).  
2.  Evidence received since the January 1969 rating decision 
is not new and material and does not serve to reopen the 
claim for service connection for recurrent bilateral patellar 
dislocation.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for recurrent patellar dislocation was 
denied by the RO in January 1969 on the basis that the 
disorder had existed prior to service and was not aggravated 
by service.  The veteran was notified of that decision in 
February 1969.  

The next communication received from the veteran was a 
November 1975 application to reopen her for service 
connection for dislocation of the patellae.  In December 
1975, she was advised that the denial of service connection 
had to be continued because she had not submitted any new and 
material evidence.  She filed a notice of disagreement in May 
1976.  In a June 1976 statement of the case, the RO construed 
the notice of disagreement as having been with the January 
1969 rating decision and found it untimely, thereby 
concluding that in the absence of new and material evidence 
the 1969 rating decision was final.  In a November 1976 
decision on the issue of whether the veteran had filed a 
timely appeal from the January 1969 rating decision, the 
Board found that the veteran did not timely appeal and that 
the rating decision was final. 

The evidence of record at the time of the January 1969 rating 
decision (and the Board's decision) consisted of service 
medical records.  A May 1967 enlistment examination found the 
veteran's knees to be normal; on an associated history she 
did not report any knee disorder.  In September 1967, she was 
seen for a problem with both knees.  It was recorded that 
each time she bent her knees the patella would dislocate 
laterally and it was quite painful.  The examiner could not 
reproduce the problem.  She was referred for an orthopedic 
consultation with an initial diagnosis of questionable 
patellar dislocation.  There, it was recorded that she had no 
difficulty with her knees before entering the service and 
that while in basic training she had hurt her right knee by 
bumping it against her baggage.  Her left knee had hurt since 
she bumped into a table while doing "KP."  Examination of the 
knees showed no effusion, ligamentous instability, popliteal 
masses, crepitation or pain on patellar displacement.  There 
was no subluxation.  She had moderate genu valgum and mild 
tibial torsion.  With the knee at 30 degrees of flexion, 
there was no laxity of the patella reticulum.  X-rays 
revealed normal angulation but a slight external slope of the 
lateral femoral condyle with no sign of chondromalacia 
patellae.  The diagnostic impression was mild chondromalacia 
patellae.  

An outpatient treatment note dated in September "1966" shows 
that the veteran had trouble with her knees.  On examination 
the knees were stable without effusion and there was a full 
range of motion with mild tenderness about the patellae.  The 
impression was mild sprain of both knees.  It appears that 
the date on the foregoing note is an error since the veteran 
was not in service at the time and the record appears to 
refer to her.  

The veteran was seen in October 1967 reporting that her left 
patella had moved over to the lateral side of her knee.  She 
reported that it had happened before and that she could 
reduce it by straightening the knee.  On examination the knee 
had a full range of motion.  There was tenderness over the 
kneecap, a grating sensation and warmth.  The impression was 
recurrent dislocation of the patella.  X-rays were negative.  
She was seen later that month when she reported that she had 
had a history of dislocation of both patellae 2 or 3 times 
over the prior 2 or 3 months.  The dislocation would occur 
when she twisted or bumped her knees.  It was recorded that 
there was no previous history of knee injuries.  The examiner 
said that he could not make the knee dislocate but there was 
tenderness to palpation.  The knee had a full range of 
motion.  The impression was bilateral chondromalacia 
patellae.

In February 1968 the veteran was seen for complaints of pain 
in the right knee.  She reported she had twisted her knee the 
day before, and the knee was swollen this morning.  It was 
reported that she had a long-term problem with recurrent 
lateral dislocation of the right patella.  On examination 
there was effusion of the right knee.  Both patellae were 
high and moved laterally with quadriceps contraction; there 
was hypermobility of both patellae, particularly on the 
right.  X-rays revealed that the right patella was high and 
that the undersurface was irregular with minimal spur 
formation on the margins.  The impressions were acute 
hemarthrosis of the right knee and chronic recurrent 
dislocation of the right patella.  The hemarthrosis was 
aspirated and a compression dressing and posterior splint 
were applied.  The examiner said that the veteran should 
probably have an "EPTS (existed prior to service) 
separation," and described the veteran as being poorly 
motivated.  He said he was reluctant to advise a patellectomy 
because she was in her first enlistment.  Later that month, 
it was observed that she desired to stay in the service and 
that the knee was asymptomatic after six weeks of quadriceps 
exercises and there was full range of motion of the knee.  

The veteran was seen in the orthopedic clinic in the latter 
part of October 1968 with provisional diagnosis of chronic 
subluxation of the right patella.  It was recorded that she 
had a history of 4 or 5 times of dislocation of the right 
patella beginning at age 13.  On examination both patellae 
were small and could be dislodged with ease.  There was also 
underside chondromalacia of both patellae which was confirmed 
by X-ray.  

In November 1968 a service medical officer noted the 
veterans history and current medical findings and concluded 
that her knee disorder had existed prior to service and had 
not been permanently aggravated by service beyond natural 
progression of the disorder.  A medical board then reached 
the same conclusion.   

Evidence received subsequent to 1969 rating decision includes 
copies of service medical records, submitted in 1996, which 
were previously on file.  VA outpatient treatment records 
were also received and reflect that the veteran was seen in 
June 1996 for various complaints including swelling of both 
knees from an old injury.  On examination both knees had mild 
deformity and range of motion was described as "OK."  She was 
seen in the orthopedic clinic in July 1996 for the knee pain.  
She reported a history of patellar dislocation and 
subluxation since 1969 and of progressively increasing 
bilateral knee pain over the past several years.  On 
examination there was mild effusion of both knees, no joint 
line tenderness but apprehension with lateral patellar 
subluxation of both knees.  There was no instability.  The 
assessment was patellar subluxation with history of recurrent 
dislocation.  She was referred to physical therapy for 
quadriceps strengthening.  

The veteran was seen at a VA outpatient treatment facility in 
September 1996.  At that time it was noted that there was 
considerable improvement.  She was able to ambulate without a 
limp.  She did report persistent chronic bilateral knee pain 
and a history of bilateral patellar subluxation.  On 
examination there was no effusion or joint line tenderness.  
There was patellofemoral grinding of both knees with 
apprehension.  McMurray's and Lachman's tests were negative.  
X-rays of both knees were within normal limits.  The 
assessment was bilateral patellofemoral pain, improved since 
last visit.  

The veteran was seen in the orthopedic clinic in February 
1997, being described as status post injury to both knees 
while in service.  There was patellar grinding in both knees 
and patellar apprehension in both knees.  An examination in 
August 1997 showed questionable synovium of both knees with 
definite valgus.  

Criteria and Analysis

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  38 C.F.R. § 20.302.  

Service connection for a knee disorder was denied by a 
January 1969 rating decision.  The veteran did not submit a 
notice of disagreement within one year of the date of 
notification of that rating decision.  Therefore that rating 
decision is final.  38 U.S.C.A. § 7105 (formerly 38 U.S.C. 
§ 4005). 

Once there is a final decision, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. § 5108.  The Board 
must perform a two-step analysis when an appellant seeks to 
reopen a claim based on additional evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the claimant 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the veteran's claim 
in light of all of the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The term "new and material evidence" means evidence which has 
not been previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with claims for service connection.  Evans v. Brown, 
9 Vet. App. 273, 284 (1996), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  It is the specified basis for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim.  Evans, 9 Vet. App. at 284.  

Service connection for a knee disorder was denied by January 
1969 rating decision on the basis that the bilateral knee 
disorder had preexisted service and was not aggravated by 
service. 

The evidence received since the January 1969 rating decision 
essentially deals with the current condition of the veteran's 
knees and treatment for her problems.  Although she did 
report a history of patellar dislocation and subluxation 
since 1969 and progressively increasing bilateral knee pain 
over the past several years during the July 1996 orthopedic 
examination, that history is not competent evidence of an 
increase in disability during or as a result of service.  The 
January 1969 rating decision was based on the premise that 
the evidence showed that the veteran had knee problems prior 
to and during service, but that the symptoms in service did 
not represent aggravation of the pre-service knee disorder.  
The additional documents received are not competent and 
probative evidence that the current knee disability began or 
increased in severity during service.  Accordingly, such 
evidence is not so significant that it must be considered in 
order to fairly evaluate the claim and is, therefore, not new 
and material.  


ORDER

There being no new and material evidence submitted, the 
veteran's application to reopen her claim for service 
connection for recurrent bilateral patellar subluxation is 
denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
